Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment and arguments filed 10/12/2021 have been entered. Claims 1- 19 are pending.
Response to Amendments and Arguments
Applicant's amendments and arguments filed have been fully considered but they are not persuasive as follows:
Applicant arguments with respect to claim 12 (summarized from pgs. 8-9):
Claim 12 recites that an application server of an IMS of a cellular network receives a "request to generate an affiliation for the telephone number associated with the application and a telephone number associated with a UE that is storing the application." No such request is made to an IMS of a cellular network in Reddy; in fact, Reddy does not even relate to an IMS of a cellular network handling "an affiliation for the telephone number associated with the application and a telephone number associated with a UE." Rather, in Reddy, "handset 102 uses the same Mobile Station International Subscriber Directory Number (MSISDN), which is effectively a telephone number that uniquely identifies handset 102, to make and receive calls, whether the call is going through the cellular voice network, such as carrier controlled environment 104, using a traditional original equipment manufacturer (OEM) client such as VoLTE client 112, or through the cellular network or a wireless data network, using OTT client 110 or VoWiFi client 114."

Examiner response:
Examiner notes that LaBauve discloses a system comprising a VoIP server/switch which is configured to associate the telephone number associated with the VoIP application and a telephone number associated with a UE that is storing the application, as explained in the prior Office action. That is, Reddy does not need to show the feature related to the IDs affiliation because it is already disclosed in LaBauve.
Examiner note that Reddy clearly discloses application server, such as one that is located in a third party controlled environment or that can be hosted by the cellular services provider, using the data network provided by the wireless operators as underlying infrastructure, etc., Third party system 106 includes session server 120, voice over Internet protocol (VOIP) and IMS server 122, auto configuration server 124 and other suitable servers that are used to support OTT client 110, etc.,  a cellular operator can use carrier controlled environment 104 or other suitable systems to provide OTT messaging, voice and video calling applications using OTT client 110, VoLTE client 112 and VoWiFi client 114, by coupling those clients to compete with third party application providers, etc.,  because the same core network is used, a transition from a call that is placed over a WiFi network to a call on the LTE network can be accomplished (see Reddy, pars 0017-0025 as quoted in the prior Office action. Examiner further notes Reddy discloses other features such as setting an operation mode of the application, i.e. cellular/VoLTE through cellular network or data through a data network; using native dialer client and application dialer/client, etc. See Reddy, figs.1-2 and associated text.


Applicant argues with respect to claim 12 (see pg. 9):
As such, the combination of LaBauve and Reddy, would, at most, teach or suggest using the same telephone number for both the VolP system of LaBauve and the cellular network thereof and would not teach or suggest "an application server of an [IMS] of a cellular network" receives a "request to generate an affiliation for the telephone number associated with the application and a telephone number associated with a UE that is storing the application."
Examiner response:
Examiner notes that LaBauve clearly reads on said feature as explained in the prior Office action and further in the following rejection section. In particular, the VoIP system of LaBauve is configured to receive and identify a calling number, e.g. a cellular, number, and determines that said number is associated with a VoIP number. Therefore 

Applicant arguments with respect to claim 1 (Summarized from pgs. 10-11):
Claim 1 is patentable over LaBauve and Reddy at least for the reasons presented above with respect to claim 12. Kumar does not cure the above-discussed deficiencies of LaBauve and Reddy. Thus, even if LaBauve, Reddy and Kumar are taken in any possible combination, claim 1 would be patentable those references. For at least the reasons presented herein, LaBauve and Kumar do not teach or suggest all of the features of claim 1. Accordingly, Applicant respectfully requests that the Office withdraw the § 103 rejection of claim 1.
Examiner response:
Examiner notes that the same response made to the arguments related to claim 12 apply here as well because applicant merely indicated the claim is patentable based on the same arguments. 

Applicant arguments with respect to claim 8 (summarized from pgs. 11-12):
As noted above, VoIP functionality in LaBauve is provided by a VoIP system that is separate and apart from the cellular network. Thus, LaBauve fails to teach or suggest sending "a notification to an Internet Protocol (IP) Multimedia Subsystem (IMS) of a cellular network including an indication that the application is operating in the data mode and a Session Initiation Protocol (SIP) registration that identifies the first phone number associated with the user account." LaBauve does not teach or suggest an IMS of a cellular and the data mode in LaBauve is served by the VoIP system, not the cellular system. Thus, no notification is sent to an IMS of a cellular network that "the application is operating in the data mode and a Session Initiation Protocol (SIP) registration that identifies the first phone number associated with the user account."

Examiner response:
Examiner notes that claim 8 does not recite any feature related to operation in the data mode will send data thereof via the cellular network and/or using a native dialer or associated cellular number in said operation. Therefore, LaBauve broadly reads on the claimed limitations. As to the argument that LaBauve does not show an IMS of a cellular network or sending notification request to the IMS system, etc., examiner notes that LaBauve in view of Reddy show these feature as explained in the response to claim 12 above.
Rejections of the claims are therefore maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over LaBauve et al. (US 2014/0335854 A1), hereinafter (“LaBauve”), in view of Reddy, et al. (US 2017/0171783 A1), hereinafter (“Reddy”).

Claim 12
LaBauve discloses VoIP application server [of an Internet Protocol (IP) Multimedia Subsystem (IMS) of a cellular network], comprising a one or more processors and a memory storing instructions (fig.2A and par. 0045-0046, a VoIP system may comprise a VoIP switch 240, inherently comprising one or more processors and associated memory as recited, etc., the VoIP switch 240 may be a softswitch, which may provide for distributed PSTN gateway and call handling functionality among a plurality of devices and/or locations. As part of a softswitch (and/or as a separate component), the system 200 may also include one or more application servers 255. The application server(s) 255 may be used to provide advanced functionality in a cellular network, WIN and/or AIN. In an application server 255 may be used to provide call handling instructions (e.g. to an MSC 225 and/or to a VoIP switch 240) in accordance with embodiments of the invention, etc., the parlay gateway 260 and/or the application server 255 may also be in communication with the VoIP switch 240 (e.g., via SIP communications, triggers, etc.).), that when executed, cause the one or more processors to: 
receive a transmission indicating an operating mode of an application, the operating mode including a cellular mode or a data mode (fig.2D and par. 0056, upon accessing the IP network, the phone 205 may register its IP address to the VoIP system (and/or the VoIP switch 240) (block 180) and/or otherwise identify itself to the VoIP switch 240, etc., in some cases, the subscriber might take an affirmative action to instruct the phone 205 to perform this registration); 
receive a Session Initiation Protocol (SIP) registration for a telephone number associated with the application (par. 0056, upon accessing the IP network, the phone 205 may register its IP address to the VoIP system (and/or the VoIP switch 240) (block 180) and/or otherwise identify itself to the VoIP switch 240; par. 0089, The phone might also register with the VoIP switch 240 (e.g., via SIP registration), if VoIP access is available to the phone 205);
receiving a request to generate an affiliation for the telephone number associated with the application and a telephone number associated with a UE that is storing the application (abstract, substitute a public number (which might be, for example, a VoIP number) for a private number (which might be, for example, a cellular number) when routing a call originating from a dual-mode phone on a cellular network, therefore the public and private numbers must be affiliated together in order to perform said substitution by the VoIP system when receiving a VoIP call via the cellular network; also see par. 0036, upon the initiation of a call from a dual-mode cellular phone, the cellular network (and/or a component thereof) may be configured to store the dialed number and/or substitute a predetermined number for the dialed number. The predetermined number may be associated with a VoIP provider's system, etc.; fig.11 and pars. 0102-103, the VoIP system receives a call (e.g., from an MSC, although calls could be received from other devices in accordance with various embodiments, etc., the call could be a call originated by a dual-mode handset on a cellular system, and the call may have been transferred (e.g., routed via the PSTN, transferred via a direct/dedicated facility, etc.) as described above. The VoIP system then identifies the calling number (block 1110) (for instance, by parsing the calling number field in a call setup message). At block 1115, the VoIP system determines that the calling number is the cellular number of a handset that also has a number associated with the VoIP system, and at block 1120, the VoIP system looks up the associated VoIP number. (In many embodiments, blocks 1115 and 1120 may be performed as a single procedure, etc.; also see pars. 0077-0078, the VoIP switch might also swap a first calling number (which might be associated with the cellular system) of the dual mode phone with a second calling number (which might be associated with the VoIP system) (block 735), e.g., prior to connecting the call (e.g., transmitting a call setup message to the PSTN, etc.).  That is, by receiving identification information from UE upon registering with the IP network, for example, the VoIP system, and/or gateway or switch associated therewith, is instructed to affiliate the cellular number with a VoIP number for further or future call processing).
 LaBauve implicitly teaches “send a confirmation to the application that the SIP registration was received because the SIP registration process of a mobile device with a SIP/IMS server requires the server to send a confirmation indicating the result of the registration. See for example, Haddad, et al. (US 2004/0196821 A1), fig.4 and pars. 0024-0025, Once the mobile device 4 has selected a server 5 and an IP address, it sends a SIP REGISTER packet to the SIP server 5 to register with the registrar 6 of the local network, etc., the registrar 6 then sends a SIP confirmation 26 via the SIP server 5 to the mobile device 4 to complete SIP registration). 
LaBauve discloses the application server 255 may be used to provide call handling instructions (e.g. to an MSC 225 and/or to a VoIP switch 240), etc., the application server 255 may also be in communication with the VoIP switch 240 (e.g., via SIP communications, triggers, etc. (see fig. 1 and pars. 0045-0046 as quoted above). That is, the application server 255 and/or the VoIP switch 240 of LaBauve is VoIP application server that is at least in communication with an MSC 225 of a cellular network. LaBauve does not clearly disclose said application server and/or the VoIP switch comprises an Internet Protocol (IP) Multimedia Subsystem (IMS) server of a cellular network.
However, implementing the functions of the application server 255 and/or the VoIP switch 240 of LaBauve as part of the cellular network, e.g. in the known Internet Protocol (IP) Multimedia Subsystem (IMS) which may reside in the cellular network is obvious in view of the teachings of Reddy. In particular, Reddy discloses call processing comprising processing telecommunications data with an Over-The-Top (OTT) client on a handset, allow user devices to communicate with an application server, such as one that is located in a third party controlled environment or that can be hosted by the cellular services provider, using the data network provided by the wireless operators as underlying infrastructure, etc., carrier controlled environment 104 includes carrier OTT server 116 and carrier core network 118, each of which can be implemented in hardware or a suitable combination of hardware and software. Carrier OTT server 116 can provide OTT client 110 services when those services are hosted by the cellular services provider, or can provide support for third party OTT service providers when they are authorized by the cellular services provider, etc., carrier controlled environment 104 is coupled to third party system 106 over communications medium 134, which can be a tier 1 network, a tier 2 network, a tier 3 network or other suitable communications media, as discussed above. Third party system 106 includes session server 120, voice over Internet protocol (VOIP) and IMS server 122, auto configuration server 124 and other suitable servers that are used to support OTT client 110, etc.,  a cellular operator can use carrier controlled environment 104 or other suitable systems to provide OTT messaging, voice and video calling applications using OTT client 110, VoLTE client 112 and VoWiFi client 114, by coupling those clients to compete with third party application providers (see fig.1 and pars. 0017-0023). Reddy further discloses because the same core network is used, a transition from a call that is 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective fining date of the present invention to utilize the already known and used IMS sever, session server, etc., in addition to, or instead of, the VoIP application server and/or VoIP switch in the cellular network of LaBauve, as taught by Reddy, so as to enable provision of additional IP communications services, such as text/multimedia messaging, video calling applications, etc., and further  to enable efficient transition from a call that is placed over a WiFi network to a call on the LTE network by using the same  carrier/provider network, as taught by Reddy (see pars. 0024-0025).
Note that Reddy reads on all the limitations in the claim except the step of receiving a request to generate an affiliation of the two numbers as recited in the claim. Therefore, LaBauve, which discloses said feature as explained above, can also be combined with Reddy and thereby read on all the claim limitations.
In particular, Reddy discloses:
An application server of an Internet Protocol (IP) Multimedia Subsystem (IMS) of a cellular network comprising: one or more processors; and a memory storing instructions (Reddy, fig.1 and pars. 0017-0020, System 100 allows user devices to communicate with an application server, such as one that is located in a third party controlled environment or that can be hosted by the cellular services provider, using the data network provided by the wireless operators as underlying infrastructure, etc., Third party system 106 includes session server 120, voice over Internet protocol (VOIP) and IMS server 122, auto configuration server 124 and other suitable servers that are used to support OTT here the application server inherently  comprises a processor and instructions as recited in the claim); configured to:
receive a transmission indicating an operating mode of an application, the operating mode including a cellular mode or a data mode (fig.2, step 202; also see associated par. 0031); and
receive a Session Initiation Protocol (SIP) registration for a telephone number associated with the application (fig.2, step 204, also see associated text in par. 0031, the client application registers with the mobile network and subscribes to a registration event to get network notifications. In one exemplary embodiment, the subscription can be performed using carrier OTT server 116, carrier core network 118, business support systems 126, operation support system 128 or other suitable system components as described herein, here the registration in the IMS system must use an  identifier associated with application, which in this case use MSISDN number, see par. 0027-0028). 
Provided that LaBauve already discloses using different identifiers for VoIP and cellular calls, as explained above, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to assign and use different identifier for the applications and further to associate said identifier with the MSISDN identifier of the user equipment, etc., so as to enable efficient call handling and further to provide caller-identification information conveyed with the call routed to the destination number that reflect the phone's VoIP number as the calling number, and thereby enforcing all incoming calls to be routed through the VoIP system, allowing the VoIP provider to 

Claim 13
LaBauve as modified further teaches [T]he application server of claim 12, wherein the application server is a calling application server (LaBauve, par. 0038, A phone capable of VoIP mode communications may be configured to use the session initiation protocol ("SIP"), the H.323 protocol, the MGCP protocol, the Inter-Asterisk Exchange ("IAX" or "IAX2") protocol and/or any other protocol designed to allow voice communications over data and/or IP networks; par. 0058, the VoIP switch 240 sends a SIP Invite) to the phone 205).

Claim 14
LaBauve as modified further teaches [T]he application server of claim 12, wherein the request to generate the affiliation is in response to the operating mode comprising the cellular mode, and wherein the request is further a request that incoming calls to the telephone number associated with the application be sent to the telephone number associated with the UE. (LaBauve, par. 0036, upon the initiation of a call from a dual-mode cellular phone, the cellular network (and/or a component thereof) may be configured to store the dialed number and/or substitute a predetermined number for the dialed number. The predetermined number may be associated with a VoIP provider's system. Hence, in a particular embodiment, the call may be routed (e.g., via the PSTN) to the VoIP provider's system, which may be configured to obtain (perhaps from an 

Claim 15
LaBauve as modified further teaches [The application server of claim 14, further comprising, in response to the operating mode comprising the cellular mode: receiving a request to terminate a call associated with the telephone number associated with the application; determining that the telephone number associated with the application is affiliated with the telephone number associated with the UE; and sending a Mobile Termination (MT) SIP INVITE to the UE. (LaBauve, fig.12 and associated text, e.g., par. 0108, the system establishes a set of signal quality threshold(s) with respect to the VoIP system. The signal quality thresholds can use any appropriate metric (such as received signal strength indication ("RSSI"), signal/noise ratio ("SNR") etc.), etc.; pars.  0115-0116, while registered on the VoIP network, the handset may begin a VoIP call (block 1250). This might be a call originated from the handset and/or received by the handset, and call setup may utilize standard and/or proprietary VoIP standards (such as a SIP invite, etc.). While the handset is in the call, it monitors the signal quality, and so long as the signal quality stays above a third threshold (e.g., SQ.sub.A), which, again, may or may not be the same threshold as SQ.sub.R and/or SQ.sub.D, the call is maintained on the VoIP network (block 1260). In some embodiments, if the signal quality drops below this third threshold, the call is transitioned to the cellular network (block 1265); also see fig.13 and the VoIP system may in fact inform the handset of this fact). A call between the VoIP system and the handset is then set up over the cellular network (block 1340). This may take several forms. In one set of embodiments, the handset may originate a call via the cellular system (this is possible due, in some cases, to the simultaneous registration of the handset on the VoIP system and the cellular system) to the callback number provided in block 1315 above, etc.; par. 0126, the handset might inform the VoIP system that it is transitioning to the cellular call (block 1360), again perhaps through out-of-band signaling, such as a SIP message, etc.).

Claim 16
LaBauve as modified further teaches [T]he application server of claim 12, further comprising, in response to the operating mode comprising the data mode: receiving a SIP Invite from the application to initiate an outgoing call using the telephone number associated application; and place the call using the telephone number associated with the application.(LaBauve, par. 0038, A phone capable of VoIP mode communications may be configured to use the session initiation protocol ("SIP"), the H.323 protocol, the MGCP protocol, the Inter-Asterisk Exchange ("IAX" or "IAX2") protocol and/or any other protocol designed to allow voice communications over data and/or IP networks; par. 0058, the VoIP switch 240 sends a SIP Invite) to the phone 205; par. 0115, While registered on 

Claim 17
LaBauve as modified further teaches [T]he application server of claim 12, further comprising: receiving a request to terminate a call associated with the telephone number associated with the application; determining that the application is operating in data mode; and sending a Mobile Termination (MT) SIP INVITE to the application. (LaBauve, par. 0058, the VoIP switch 240 might attempt to set up a "VoIP handoff leg" to/from the phone 205 via the IP connection (block 190), either, for example, by inducing the phone 205 to initiate a VoIP call (e.g., the phone 205 sends a SIP Invite) to the VoIP switch 240, or by initiating a VoIP call (e.g., the VoIP switch 240 sends a SIP Invite) to the phone 205; also see fig.12 and par. 0117, if the signal quality climbs above a specified threshold (block 1215), the system might try to reestablish a VoIP registration and/or transition the call back to the VoIP network. As noted above, in certain embodiments).

Claim 18
LaBauve as modified further teaches [T]he application server of claim 12, further comprising, in response to the operating mode comprising the cellular mode: receiving a transmission from a web server gateway gateway (WSG) instructing the application server to delete the affiliation; and receiving a new SIP registration indicating that the application is operating in the data mode. (LaBauve, fig.12. and par. 0114, . . . If the VoIP 

Claim 19
LaBauve as modified further teaches [T]he application server of claim 12, further comprising, in response to the operating mode comprising the data mode: receiving a request that at least one of incoming calls or outgoing calls of the telephone number associated with the application be sent to the telephone number associated with the UE: and receiving a new SIP registration indicating that the application is operating in the cellular mode. (LaBauve, par. 0036, upon the initiation of a call from a dual-mode cellular phone, the cellular network (and/or a component thereof) may be configured to store the dialed number and/or substitute a predetermined number for the dialed number. The predetermined number may be associated with a VoIP provider's system. Hence, in a particular embodiment, the call may be routed (e.g., via the PSTN) to the VoIP provider's 

2.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over LaBauve in view of Kumar (US 2014/0143141 A1), hereinafter (“Kumar”), and further in view of Reddy.

Claim 1
LaBauve discloses a user equipment comprising one or more processors; and a memory storing instruction (fig.2 A and par. 0041, the system 200 may comprise a cellular phone 205 (also referred to herein as a handset), which may be configured to operate as a dual mode phone. Accordingly, the phone 205 may comprise any equipment necessary for communicating with a cellular network and/or a VoIP network, etc., the phone may have a single, PSTN-routable phone number that can be used to place both cellular and VoIP calls. Alternatively, the phone may have two (or more) numbers, including without limitation a first number that is associated with a VoIP system and a second number that is associated with a cellular system), that when executed, cause the one or more processors to: 
send login information associated with a user account to a login server associated with the application]; receive telephony line information associated with the user account, the telephony line information including at least a first phone number (par. 0041, the phone may have two (or more) numbers, including without limitation a first number that is associated with a VoIP system and a second number that is associated with a cellular system; par. 0079, in a two-number environment (that is, where the phone 205 is provisioned with two numbers, e.g., a first number associated with the cellular system and a second number associated with the VoIP system), it may be advantageous to maintain the cellular number as a "private" number that is not provided to the public, i.e. the user of the UE may subscribe with a VoIP application/system and obtains a VoIP number);
receive an instruction to operate in a cellular mode; identify a second phone number associated with the UE (abstract, substitute a public number (which might be, for example, a VoIP number) for a private number (which might be, for example, a cellular number) when routing a call originating from a dual-mode phone on a cellular network; fig.2D and par. 0056, Upon accessing the IP network, the phone 205 may register its IP address to the VoIP system (and/or the VoIP switch 240) (block 180) and/or otherwise identify itself to the VoIP switch 240, etc., in some cases, the subscriber might take an affirmative action to instruct the phone 205 to perform this registration; par. 0089, The phone might also register with the VoIP switch 240 (e.g., via SIP registration), if VoIP access is available to the phone 205 (block 1015). Thus, some embodiments of the invention provide for the phone 205 simultaneously maintaining registrations with both ); and
send a notification to a web services gateway (WSG) indicating that the application is operating in the cellular mode and an instruction to an Internet Protocol (IP) Multimedia Subsystem (IMS) [of a cellular network] to create an affiliation between the first phone number and the second phone number (abstract, substitute a public number (which might be, for example, a VoIP number) for a private number (which might be, for example, a cellular number) when routing a call originating from a dual-mode phone on a cellular network, therefore the public and private numbers must be affiliated together in order to perform said substitution by the VoIP system; also see par. 0036, upon the initiation of a call from a dual-mode cellular phone, the cellular network (and/or a component thereof) may be configured to store the dialed number and/or substitute a predetermined number for the dialed number. The predetermined number may be associated with a VoIP provider's system, etc.; fig.11 and pars. 0102-103, the VoIP system receives a call (e.g., from an MSC, although calls could be received from other devices in accordance with various embodiments, etc., the call could be a call originated by a dual-mode handset on a cellular system, and the call may have been transferred (e.g., routed via the PSTN, transferred via a direct/dedicated facility, etc.) as described above. The VoIP system then identifies the calling number (block 1110) (for instance, by parsing the calling number field in a call setup message). At block 1115, the VoIP system determines that the calling number is the cellular number of a handset that also has a number associated with the VoIP system, and at block 1120, the VoIP system looks up the associated VoIP number. (In many embodiments, blocks 1115 and 1120 may be performed as a single procedure, That is, by receiving identification information from UE upon registering with the IP network, for example, the VoIP system, and/or gateway or switch associated therewith, is instructed to affiliate the cellular number with a VoIP number for further or future call processing).
LaBauve implicitly teaches the user of UE subscribes to the application, e.g. VoIP application because the UE is provisioned with a VoIP number associated with user account/subscription (see par. 0008, In a typical VoIP system, a subscriber may use any available connection with the Internet (including without limitation, residential and/or commercial Internet connections, wireless "hotspots" in various public locations, Bluetooth connections with Internet-connected devices, etc.) to access, again via the Internet, a VoIP server maintained by a VoIP provider with which the subscriber has contracted; par. 0079, the phone 205 is provisioned with two numbers, e.g., a first number associated with the cellular system and a second number associated with the VoIP system).
LaBauve does not expressly teach the UE “send login information associated with a user account to a login server associated with the application”, e.g. to obtain the phone number associated with the user account.
However, authenticating a user in order to access user account or subscribed service is obvious because it is well known in the art. In particular Kumar teaches method 
It would have been obvious to one of ordinary skills in the art before the effective filing data of the present invention to modify LaBauve by including provisions for authenticating the user/user device upon subscribing/registering to the IP network/VoIP service, and/or obtaining user account information associated with the subscription service, etc., as taught by Kumar, so as to secure the user account and prevent misuse thereof as suggested by Kumar above.
LaBauve discloses the application server 255 may be used to provide call handling instructions (e.g. to an MSC 225 and/or to a VoIP switch 240), etc., the application server 255 may also be in communication with the VoIP switch 240 (e.g., via SIP communications, triggers, etc. (see fig. 1 and pars. 0045-0046 as quoted above). That is, the application server 255 and/or the VoIP switch 240 of LaBauve is VoIP application server that is at least in communication with an MSC 225 of a cellular network. LaBauve clearly disclose said application server and/or the VoIP switch comprises an Internet Protocol (IP) Multimedia Subsystem (IMS) server of a cellular network.
However, implementing the functions of the application server 255 and/or the VoIP switch 240 of LaBauve as part of the cellular network, e.g. in the known Internet Protocol (IP) Multimedia Subsystem (IMS) which may reside in the cellular network is obvious in view of the teachings of Reddy. In particular, Reddy discloses call processing comprising processing telecommunications data with an Over-The-Top (OTT) client on a handset, determining whether to use a voice over long term evolution (VoLTE) client or a WiFi client, etc. (abstract). Reddy specifically discloses a system 100 configure to allow user devices to communicate with an application server, such as one that is located in a third party controlled environment or that can be hosted by the cellular services provider, using the data network provided by the wireless operators as underlying infrastructure, etc., carrier controlled environment 104 includes carrier OTT server 116 and carrier core network 118, each of which can be implemented in hardware or a suitable combination of hardware and software. Carrier OTT server 116 can provide OTT client 110 services when those services are hosted by the cellular services provider, or can provide support for third party OTT service providers when they are authorized by the cellular services provider, etc., carrier controlled environment 104 is coupled to third party system 106 over communications medium 134, which can be a tier 1 network, a tier 2 network, a tier 3 network or other suitable communications media, as discussed above. Third party system 106 includes session server 120, voice over Internet protocol (VOIP) and IMS server 122, auto configuration server 124 and other suitable servers that are used to support OTT client 110, etc.,  a cellular operator can use carrier controlled environment 104 or other suitable systems to provide OTT messaging, voice and video calling applications using OTT client 110, VoLTE client 112 and VoWiFi client 114, by coupling those clients to compete with third party application providers (see fig.1 and pars. 0017-0023). Reddy further discloses because the same core network is used, a transition from a call that is placed over a WiFi network to a call on the LTE network can be accomplished, etc. (par. 0025).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective fining date of the present invention to utilize the already known and used IMS sever, session server, etc., in addition to, or instead of, the VoIP application server and/or VoIP switch in the cellular network of LaBauve, as taught by Reddy, so as to enable provision of additional IP communications services, such as text/multimedia messaging, video calling applications, etc., and further  to enable efficient transition from a call that is placed over a WiFi network to a call on the LTE network by using the same  carrier/provider network, as taught by Reddy (see pars. 0024-0025).
	Note that LaBauve can also be combined with Reddy and Kumar using the same motivations, as indicated in the analysis of claim 12 above, and thereby reads on all the limitations of the claims.

Claim 2
LaBauve as modified further teaches [T]he UE of claim 1, further comprising causing the application to: send a notification to the IMS including a SIP registration and an indication that the application is operating in the cellular mode; and receive a confirmation that the IMS received the notification to the IMS. (LaBauve, par. 0056, upon 

Claim 3
LaBauve as modified further teaches [T]he UE of claim 1, wherein the notification to the WSG includes a UE identifier identifying the UE and an application number identifying the application. (LaBauve, pars. 0056-0057, Upon accessing the IP network, the phone 205 may register its IP address to the VoIP system (and/or the VoIP switch 240) (block 180) and/or otherwise identify itself to the VoIP switch 240, etc., upon registering the phone 205, the VoIP switch 240 typically will identify the phone 205 as a participant in a call being handled by the VoIP switch 240. For example, when the phone 205 registers with the VoIP switch 240, the VoIP switch 240 typically will identify the phone 205 (e.g., by phone number and/or another identifier)).

Claim 4
LaBauve as modified further teaches [T]he UE of claim 3, wherein the UE identifier is based at least on part on a Subscriber Identity Module (SIM), a Universal Mobile Telecommunications System Subscriber Identity Module (USIM), a CDMA Subscriber Identity Module (CSIM), Re-Useable Identification Module (R-UIM), or an IP Multimedia Services Identity Module (ISIM)) (LaBauve, par. 0057, when the phone 205 registers with the VoIP switch 240, the VoIP switch 240 typically will identify the phone 205 (e.g., by phone number and/or another identifier)).

Claim 5
LaBauve as modified further teaches The UE of claim 1, further comprising causing the application to: receive a request to place an outgoing call; and in response to determining that the application is operating in the cellular mode, cause the UE to place the outgoing call using a native dialer of the UE. (LaBauve, fig.11 and pars. 0102-0103, the VoIP system receives a call (e.g., from an MSC, although calls could be received from other devices in accordance with various embodiments, etc., the call could be a call originated by a dual-mode handset on a cellular system, and the call may have been transferred (e.g., routed via the PSTN), etc., the VoIP system determines that the calling number is the cellular number of a handset that also has a number associated with the VoIP system; further see Reddy, par. 0016, A cellular service provider is in a position to 

Claim 6
LaBauve as modified further teaches [T]he UE of claim 5, wherein placing the outgoing call includes accessing the cellular network including at least one of a Global System for Mobile communications (GSM), code-division multiple access (CDMA), Universal Mobile Telecommunications Service (UMTS), Long-Term Evolution (LTE), or a 5th Generation (5G) network. (LaBauve, par. 0037, Exemplary cellular systems include, but are not limited to time division multiple access ("TDMA") systems, code division multiple access ("CDMA") systems, such as those used by many wireless providers in the United States, global system for mobile communications ("GSM") systems, etc.).

Claim 7
LaBauve as modified further teaches [T]he UE of claim 1, further comprising receiving a mobile terminating (MT) SIP invite addressed to the UE from an IMS in response to operating in the cellular mode. (LaBauve, par. 0058, the VoIP switch 240 

Claim 8
LaBauve discloses a user equipment comprising one or more processors; and a memory storing instruction (fig.2 A and par. 0041, the system 200 may comprise a cellular phone 205 (also referred to herein as a handset), which may be configured to operate as a dual mode phone. Accordingly, the phone 205 may comprise any equipment necessary for communicating with a cellular network and/or a VoIP network, etc., the phone may have a single, PSTN-routable phone number that can be used to place both cellular and VoIP calls. Alternatively, the phone may have two (or more) numbers, including without limitation a first number that is associated with a VoIP system and a second number that is associated with a cellular system), that when executed, cause the one or more processors to: 
cause an application stored in the memory to: [send login information associated with a user account to a login server associated with the application]; receive telephony line information associated with the user account, the telephony line information including at least a first phone number associated with the user account (par. 0041, the phone may have two (or more) numbers, including without limitation a first number that is associated with a VoIP system and a second number that is associated with a cellular system; par. 0079, in a two-number environment (that is, where the phone 205 is provisioned with two 
receive an instruction to operate in a data mode UE (fig.2D and par. 0056, Upon accessing the IP network, the phone 205 may register its IP address to the VoIP system (and/or the VoIP switch 240) (block 180) and/or otherwise identify itself to the VoIP switch 240.  The process of registration may vary from implementation to implementation. For example, in some cases, the subscriber might take an affirmative action to instruct the phone 205 to perform this registration);
identify a second phone number associated with the UE (fig.2D and par. 0057, Upon registering the phone 205, the VoIP switch 240 typically will identify the phone 205 as a participant in a call being handled by the VoIP switch 240. For example, when the phone 205 registers with the VoIP switch 240, the VoIP switch 240 typically will identify the phone 205 (e.g., by phone number and/or another identifier). The VoIP switch 240 might then check a database of current calls for any calls involving the phone 205 (which would identify the call established earlier). The VoIP switch may then, during the call, transition the call from a cellular call to a VoIP call, here the UE established a cellular call using an identified cellular number);
send a notification to an Internet Protocol (IP) Multimedia Subsystem (IMS) of a cellular network including an indication that the application is operating in the data mode and a Session Initiation Protocol (SIP) registration that identifies the first phone number and receive a confirmation that the IMS received the notification to the IMS. (par. 0056, and/or otherwise identify itself to the VoIP switch 240; par. 0089, The phone might also register with the VoIP switch 240 (e.g., via SIP registration), if VoIP access is available to the phone 205). LaBauve implicitly teaches receiving a registration confirmation because the SIP registration process of a mobile device with a SIP/IMS server requires the server to send a confirmation indicating the result of the registration. See for example, Haddad, et al. (US 20040196821 A1), fig.4 and pars. 0024-0025, once the mobile device 4 has selected a server 5 and an IP address, it sends a SIP REGISTER packet to the SIP server 5 to register with the registrar 6 of the local network, etc., the registrar 6 then sends a SIP confirmation 26 via the SIP server 5 to the mobile device 4 to complete SIP registration).
LaBauve implicitly teaches the user of UE subscribes to the application, e.g. VoIP application because the UE is provisioned with a VoIP number associated with user account/subscription (see par. 0079, the phone 205 is provisioned with two numbers, e.g., a first number associated with the cellular system and a second number associated with the VoIP system).
LaBauve does not expressly teach the UE “send login information associated with a user account to a login server associated with the application”, e.g. to obtain a phone number associated with the user account.
However, authenticating a user in order to access user account or subscribed service is obvious because it is well known in the art. In particular Kumar teaches method to access a service/communication system (fig1), wherein Kumar specifically teaches the users 153 connect to the server and database 151 using mobile devices and an 
It would have been obvious to one of ordinary skills in the art before the effective filing data of the present invention to modify LaBauve by including provisions for authenticating the user/user device upon registering to the IP network/VoIP service and/or subscribing to the VoIP service, and/or obtaining user account information, as taught by Kumar, so as to secure the user account and prevent misuse thereof as suggested by Kumar above.
LaBauve discloses the application server 255 may be used to provide call handling instructions (e.g. to an MSC 225 and/or to a VoIP switch 240), etc., the application server 255 may also be in communication with the VoIP switch 240 (e.g., via SIP communications, triggers, etc. (see fig. 1 and pars. 0045-0046 as quoted above). That is, the application server 255 and/or the VoIP switch 240 of LaBauve is VoIP application server that is at least in communication with an MSC 225 of a cellular network. LaBauve clearly disclose said application server and/or the VoIP switch comprises an Internet Protocol (IP) Multimedia Subsystem (IMS) server of a cellular network.
However, implementing the functions of the application server 255 and/or the VoIP switch 240 of LaBauve as part of the cellular network, e.g. in the known Internet Protocol (IP) Multimedia Subsystem (IMS) which may reside in the cellular network is obvious in view of the teachings of Reddy. In particular, Reddy discloses call processing comprising processing telecommunications data with an Over-The-Top (OTT) client on a handset, determining whether to use a voice over long term evolution (VoLTE) client or a WiFi client, etc. (abstract). Reddy specifically discloses a system 100 configure to allow user devices to communicate with an application server, such as one that is located in a third party controlled environment or that can be hosted by the cellular services provider, using the data network provided by the wireless operators as underlying infrastructure, etc., carrier controlled environment 104 includes carrier OTT server 116 and carrier core network 118, each of which can be implemented in hardware or a suitable combination of hardware and software. Carrier OTT server 116 can provide OTT client 110 services when those services are hosted by the cellular services provider, or can provide support for third party OTT service providers when they are authorized by the cellular services provider, etc., carrier controlled environment 104 is coupled to third party system 106 over communications medium 134, which can be a tier 1 network, a tier 2 network, a tier 3 network or other suitable communications media, as discussed above. Third party system 106 includes session server 120, voice over Internet protocol (VOIP) and IMS server 122, auto configuration server 124 and other suitable servers that are used to support OTT client 110, etc.,  a cellular operator can use carrier controlled environment 104 or other suitable systems to provide OTT messaging, voice and video calling applications using OTT client 110, VoLTE client 112 and VoWiFi client 114, by coupling those clients to compete with third party application providers (see fig.1 and pars. 0017-0023). Reddy further discloses because the same core network is used, a transition from a call that is placed over a WiFi network to a call on the LTE network can be accomplished, etc. (par. 0025).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective fining date of the present invention to utilize the already known and used IMS sever, session server, etc., in addition to, or instead of, the VoIP application server and/or VoIP switch in the cellular network of LaBauve, as taught by Reddy, so as to enable provision of additional IP communications services, such as text/multimedia messaging, video calling applications, etc., and further  to enable efficient transition from a call that is placed over a WiFi network to a call on the LTE network by using the same  carrier/provider network, as taught by Reddy (see pars. 0024-0025).

Claim 9
LaBauve as modified further teaches [T]he UE of claim 9, further comprising causing the application to: receive a request to place an outgoing call; in response to determining that the application is operating in the data mode, send a SIP invite to the IMS; receive a confirmation that the IMS received the SIP invite; and place the outgoing call. (LaBauve, par. 0058, the VoIP switch 240 might attempt to set up a "VoIP handoff leg" to/from the phone 205 via the IP connection (block 190), either, for example, by inducing the phone 205 to initiate a VoIP call (e.g., the phone 205 sends a SIP Invite) to 

Claim 10
LaBauve as modified further taches [T]he UE of claim 9, further comprising causing the application to: receive a MT SIP invite addressed to the application from an IMS in response to operating in the data mode. (LaBauve, par. 0058, the VoIP switch 240 might attempt to set up a "VoIP handoff leg" to/from the phone 205 via the IP connection (block 190), either, for example, by inducing the phone 205 to initiate a VoIP call (e.g., the phone 205 sends a SIP Invite) to the VoIP switch 240, or by initiating a VoIP call (e.g., the VoIP switch 240 sends a SIP Invite) to the phone 205).

Claim 11
LaBauve as modified further teaches [T]he UE of claim 9, further comprising automatically switching from the data mode to a cellular mode based at least in part on: a location of the UE; or a quality of service (QOS) determination. (LaBauve, fig.12 and associated text, e.g., par. 0108, the system establishes a set of signal quality threshold(s) with respect to the VoIP system. The signal quality thresholds can use any appropriate metric (such as received signal strength indication ("RSSI"), signal/noise ratio ("SNR") etc.), etc.; pars.  0115-0116, while registered on the VoIP network, the handset may begin .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDI ELHAG/Primary Examiner, Art Unit 2641